Citation Nr: 1221935	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  06-09 273	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for kidney stones with microhematuria.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978. 

The appeal for a compensable disability rating for kidney stones comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 RO decision.  The veteran provided sworn testimony pertaining to this matter during an April 2007 hearing before the undersigned Veterans Law Judge.  The Board issued a decision denying the benefit sought in September 2007.  The Veteran then perfected an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a July 2009 memorandum, the Court vacated and remanded the denial as to a compensable disability rating for kidney stones.  The Board then remanded the matter to the RO in May 2010 for further procedural and evidentiary development.  In a March 2011 decision, the Board denied a compensable disability rating for kidney stones with microscopic hematuria, along with four additional matters which had been perfected for appeal in the meantime.  

The Veteran again appealed the denial of a compensable disability rating for kidney stones with microscopic hematuria to the Court.  He did not challenge the other four matters which had additionally been the subject of the March 2011 Board decision.  As such, these determinations are final.  In a December 2011 Order, the Court granted a joint motion for remand filed by the parties to the case, dismissed the other four issues, vacated and remanded this issue to the Board for action consistent with the terms of the joint motion.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.


REMAND

In the joint motion for remand, the parties agreed that the Board failed to ensure that the actions of the May 2010 remand had been fully-carried out.  In particular, the parties agreed that the VA examination accomplished pursuant to the remand was inadequate because the examiner failed to conduct any tests or studies to identify the presence of microscopic hematuria, and because "the examiner also appears to have concluded that Appellant's nephrolithiasis (kidney stones) were not related to service."  The parties also agreed that the Board failed to address either of these aspects of the December 2010 examination in its decision.  

Therefore, another remand is required to obtain a fully-adequate VA examination, to include tests and studies pertinent to the Veteran's microhematuria.

As it appears the Veteran continues to receive VA medical care, his VA records should be updated for the claims file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  IF the Veteran has received any non-VA medical care for his kidney stones at any point during the appeal period, he is hereby notified that he should provide sufficient information to the RO so that VA may assist him in obtaining copies of these treatment records for review by adjudicators.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since December 2010 by the VA Medical Center in Memphis, Tennessee, and any related clinics for inclusion in the Veteran's claims file.  

2.  The Veteran should be afforded a VA examination by a physician with relevant expertise to identify all current impairment related to the Veteran's service-connected kidney stones.  The claims file, including the records obtained pursuant to the above request must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner, including those necessary to confirm the nature and extent of microscopic hematuria, should be conducted in conjunction with the examination.  The examiner is informed that the purpose of this examination is to identify and quantify all impairment resulting from the Veteran's kidney stones with microscopic hematuria.  A complete description of all such impairment, to include any functional limitations, should be included in the examination report.  The complete rationale for all opinions expressed should be fully explained. 

3.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Continued on next page


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


